DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  as to claims 1 and 7, “N” should be defined as a non-zero positive integer.  Appropriate correction is required.
Claims 2-6 are objected to because of the following informalities:  as to claims 2-6, “An anti-jamming system” should be replaced by The anti-jamming system.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  as to claim 2, “the full period of a PN spread spectrum chip sequence” should be replaced by a full period of a PN spread spectrum chip sequence.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  as to claim 8, line 2, “the antenna array” should be replaced by an antenna array.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  as to claim 8, line 3, “the multiphase filters” should be replaced by the multiphase filter.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, lines 4-5, Applicant states “at least two multiphase filters being connected to the antenna array and configured to receive an antenna element signal from each one of the N antenna elements”. It is not clear whether each of the two multiphase filters receives an antenna element signal from all the N antenna elements or the combination of the two multiphase filters receives an antenna element signal from each of the N antenna elements (e.g., each multiphase filter receives only one antenna element signal from one of the N antenna elements).  Claims 2-6 depend on claim 1, therefore they have been rejected for the same reason.
Claim 1 recites the limitation "the multiphase filter array" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-6 depend on claim 1, therefore they have been rejected for the same reason.
Claim 2 recites the limitation "the first phase of the multiphase filter" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites the limitation "the second phase of the multiphase filter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitation "the first and second phases of the multiphase filter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 6, lines 1-3, Applicant states “An anti-jamming system as set forth in claim 1, further comprising a demodulator configured to receive an output signal of the multiphase filter” [emphasis added]. Applicant in claim 1 states that the system comprises at least two multiphase filters. It is not clear which one of those filters the Applicant is referring to in claim 6.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (hereinafter, referred to as An) (KR 20180066666). 
As to claim 1, An discloses an anti-jamming system (see the abstract) for a wireless communication system (see the abstract, “satellite navigation device”), the anti-jamming system comprising: an antenna array comprising N antenna elements (see Fig. 1, antennas 111-11N and see paragraph 0012); at least two multiphase filters being connected to the antenna array (Fig. 1 of An copied and marked below, the combination of filter 131 and filter 160 has been interpreted as a first multiphase filter and the combination of filter 13N and filter 160 has been interpreted as a second multiphase filter) and configured to receive an antenna element signal from each one of the N antenna elements (in view of the 112b rejection cited above, the broadest reasonable limitation has been given to this limitation, see Fig. 1 copied below, each of the 131-13N filters receive an input from antennas 111-11N), the multiphase filter array (see the combination of filters 131-13N and filter 160) comprising a first phase and a second phase (in Fig. 1 copied below, filters 131 and 13N are first phase/stage of the multiphase filter array and filter 160 is the second phase/stage of the array).

    PNG
    media_image1.png
    661
    960
    media_image1.png
    Greyscale


	As to claim 4, An discloses that each of the first and second phases of the multiphase filter comprises an adaptive filter (see paragraphs 0012, 0019, and 0024, blocks 150 and 180 shown in Fig. 1 are in charge of adjusting/adapting coefficients of filters 131-13N and 160, respectively).
	As to claim 5, An discloses that the wireless communication system is GPS (see paragraphs 0002-0004).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over An.
As to claim 7, An discloses an anti-jamming system (see Fig. 1 and the abstract) for a wireless communication system (see the abstract, “satellite navigation system) comprising: an antenna array comprising N antenna elements (see Fig. 1, antennas 111-11N and see paragraph 0012) and a filter (see Fig. 1, any of filters 131-13N, see paragraph 0015) configured to attenuate jamming signals (see paragraph 0015). An does not expressly disclose the number of jamming sources in the system, however, An in paragraph [0003] discloses that “naturally or artificially, noise or jamming signals, may interfere with the navigation signals received from the satellite.” Therefore, it would have been recognizable to one of ordinary skill in the art, before the effective filing date of the invention was made, that any number of jamming sources may exist in the system (i.e., the number can be greater, less, or equal to N) when the system performs in real world.  
Allowable Subject Matter
Claim 8 would be allowable if rewritten in a way that overcomes the objections cited above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632